Title: To James Madison from James Simpson, 15 August 1803 (Abstract)
From: Simpson, James
To: Madison, James


15 August 1803, Tangier. No. 61. His letter of 28 July (no. 60) “was forwarded in triplicate by way of Gibraltar.” Two ships sailed from Larache and Salé on a cruise, and the two galleys built at Tetuán “have been by great exertions got over the Bar of that River, now nearly dry; they are daily expected here to compleat their equipment when they will be employed in and about the Straits, as such Vessels usualy are.” Another galley is being prepared at Tetuán, while the governor of Tangier “talks of arming a two Masted Boat lately seized here under Genoese Colours.” “We have not had any tidings of the two Frigates since they sailed, which I confess I am very anxious to receive.” Is concerned “at not having been able to satisfy the enquirys of this Government respecting the fate of the Ship detained by Commodore Morris Squadron and carried to Malta.” Has heard nothing from Morris since his letter of 19 May, mentioned in no. 59. Gavino says Simpson’s answer to that letter “was long detained at Gibraltar” for lack of a conveyance. Has recommended “in the strongest manner, thro’ Mr Gavino,” that two of the expected U.S. warships “remain on this station, untill the opperations of the Emperours Cruizers” are known. Believed this measure was necessary once he learned “the Frigates were to sail with sealed Orders.” The recommendation proceeds from his “anxiety for the good of the Service, viewing it as the best mode can be adopted for protection of the Commerce, without giving it any unnecessary alarm.” “On Friday last” learned that the emperor is to visit Tangier soon. “This is an unexpected visit, we believe it has been occasioned by some late dissensions between the Governour of this place and the people of the Neighborhood.” Will renew assurances that the U.S. is disposed “to maintain Peace with this Country, and to discuss matters fully with his Minister.” Must on this occasion “not only make a handsome present to His Majesty, but to the Chiefs and others of his Court.” Has therefore requested from Gavino “a variety of Articles suitable for that purpose,” which he has paid for with bills drawn on JM for $1,000 “payable thirty days after presentation,” which he asks that JM “order to be paid.” Nissen at Tripoli wrote the Danish consul at Tangier on 13 June “that Commodore Morris had landed there under protection of the French Consul for the purpose of entering upon a Negotiation with that Regency, but two hundred and fifty thousand dollars being demanded for Peace and twenty thousand Annualy, he immediately embarked.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 3 pp.; marked “Triplicate”; docketed by Wagner as received 21 Nov.



   
   Simpson to JM, 9 July 1803.



   
   A full transcription of this document has been added to the digital edition.

